Citation Nr: 0115816	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00 - 22 336	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
cystic acne of the face, neck, and scalp.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left wrist fracture. 

3.  Entitlement to an evaluation in excess of 10 percent for 
hammer toes of the right foot, status post arthroscopy and 
tenotomy of the fifth metatarsal.  

4.  Entitlement to an evaluation in excess of 10 percent for 
hammertoes of the left foot.  

5.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with arthralgia.

6.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right little finger. 

7.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  The record 
shows that the veteran has recently been evaluated for each 
of his service-connected disabilities, and that the ratings 
for his several service-connected disabilities of the feet 
were reviewed by the Board in August 1998.  Following receipt 
of the veteran's claim for a total disability rating based on 
unemployability due to service-connected disabilities in 
March 1999, the veteran was afforded a complete VA medical 
examination for all of his service-connected disabilities in 
August 1999, including a whole body bone scan and X-ray 
studies, and VA outpatient treatment records of the veteran 
through January 2000 were obtained.  

A rating decision of March 15, 2000, denied increased ratings 
for the veteran's several service-connected disabilities and 
denied a total disability rating based on unemployability due 
to service-connected disabilities.  The veteran and his 
representative were notified of the action taken by RO letter 
of March 24, 2000, with a copy of the rating decision, which 
notified the veteran of the issues addressed, the evidence 
considered, the decision reached, the reasons and bases for 
the decision, the schedular criteria for the current and 
higher disability ratings, the criteria for a total rating 
based on unemployability, his right to appeal those 
determinations and to have a personal hearing, and the time 
limit in which to do so.  
The veteran was provided a statement of the case in June 2000 
which notified him of the issues addressed, the evidence 
considered, the decisions reached, the reasons and bases for 
the decisions, the schedular criteria for the current and 
higher disability ratings, the criteria for a total rating 
based on unemployability, his responsibility to submit 
evidence to support his claim, and VA's obligation to assist 
him by obtaining existing VA and non-VA medical and other 
evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  

A letter from the veteran's representative to the RO, 
received in October 2000, stated that the veteran wanted to 
appeal the VA decision denying him a total rating due to 
unemployability.  The veteran's substantive appeal, received 
at the RO in October 2000, stated that the appellant did not 
agree with the decision that he was employable, and stated 
that he was unemployable due to his service-connected 
disabilities.  He declined a hearing before the Board.  The 
veteran was notified by RO letter of January 2001 that his 
claim was being transferred to the Board, and of his right to 
submit additional evidence and argument or to request a 
hearing before the Board.  No additional evidence was 
received and the veteran has not requested a hearing before 
the Board.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decisions, 
statement of the case, and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  Further, the appellant was 
provided VA medical examinations in August 1999, and all 
current medical evidence identified by the veteran has been 
obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification and assistance to the 
veteran has been fully met.  

2.  The veteran has a high school education and occupational 
experience as a wiring specialist while in service, and as a 
laborer, loading dock worker, truck driver, shipping and 
receiving clerk, mail room clerk, delivery man, security 
guard, warehouse worker, factory assembly line worker, and a 
commercial telephone installer and repairman; he states that 
he last worked in 1989.

3.  Service connection is in effect for cystic acne of the 
face, neck, and scalp, rated as 50 percent disabling; for 
residuals of fracture of the left wrist, evaluated as 10 
percent disabling; for hammer toes, status post arthroplasty 
and tenotomy of fifth metatarsal, right foot, evaluated as 10 
percent disabling; for hammertoes, left foot, evaluated as 10 
percent disabling; for bilateral pes planus and arthralgia, 
evaluated as 10 percent disabling; and for residuals of 
fracture of the right fifth finger, evaluated as 
noncompensably disabling.  His combined service-connected 
disability rating is 70 percent, effective August 1, 1996.  

4.  The veteran is currently assigned the maximum schedular 
evaluation for his service-connected cystic acne of the face, 
neck, and scalp; that disability is not shown to be 
manifested by exceptional or unusual factors such as marked 
interference with employment or frequent periods of 
hospitalization such as to warrant an extraschedular 
evaluation.  

5.  The veteran's service connected residuals of fracture of 
the left wrist are currently manifested by complaints of 
intermittent pain, with objective clinical findings of 5/5 on 
hand grasp and a full range of pain-free motion of the left 
wrist, without pain on palpation or evidence of weakness, 
incoordination, fatigability, loss of function due to pain on 
use, or motor, sensory or reflex deficit; no abnormal 
findings on electromyography and nerve conduction studies; 
and no X-ray evidence of fracture, subluxation, dislocation, 
or bone or joint abnormality.

6.  The veteran's service connected hammer toes, status post 
arthroplasty and tenotomy of fifth metatarsal, right foot, 
are currently manifested by hammertoes of the second through 
fifth toes; healed vertical scars over each of the second 
through fifth toes of the right foot; and pain on palpation 
over the metatarsophalangeal joint distal to the toes, 
bilaterally; without objective clinical findings of pain on 
palpation of the heels, impairment of gait, propulsion, or 
balance; and X-ray and bone scan evidence of osteotomies of 
the second, third, and fourth proximal phalanges with 
additional new bone formation at the sites, smooth metatarsal 
heads with well-preserved joint spaces, and no evidence of 
lytic or blastic foci, recent trauma, or erosive arthritis.  

7.  The veteran's service connected hammertoes, left foot, 
are currently manifested by hammertoes of second through 
fifth toes, bilaterally; and pain on palpation over the 
metatarsophalangeal joint distal to the toes, bilaterally; 
without objective clinical findings of pain on palpation of 
the heels, impairment of gait, propulsion, or balance; and X-
ray and bone scan evidence of hammertoes of left foot, with 
normal X-ray and bone scan.  

8.  The veteran's service connected bilateral pes planus and 
arthralgia are currently manifested by flattened arches and 
evidence of pain on manipulation and use of the feet, with a 
normal gait and balance, normal heel, toe, and tandem 
walking, and without evidence of swelling, calluses, heel 
pain, skin deterioration, altered weight-bearing, inward 
bowing of the tendo achillis, marked deformity (pronation, 
abduction, etc.), extreme tenderness of the plantar surfaces 
of the feet, or need for use of a cane, crutch, or 
prescriptive shoes.  

9.  The veteran's service connected residuals of fracture of 
the right fifth finger are currently manifested by a full 
range of pain-free motion, normal strength, and normal hand 
grasp, without pain on palpation or X-ray evidence of 
fracture or other abnormality.  

10.  The veteran was granted Social Security Administration 
(SSA) disability benefits, effective April 1990, based upon 
his nonservice-connected gastrointestinal disorder and 
history of anxiety-related disorders; no service-connected 
disabilities were implicated in his award of SSA disability 
benefits.  

11.  The veteran's service-connected disabilities are not 
productive of industrial impairment sufficient to render him 
incapable of securing and following a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The veteran is currently assigned the maximum rating 
evaluation for his service-connected cystic acne of the face, 
neck and scalp, under the provisions of  38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7806.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991), 5103A(a)-(d), effective November 9, 2000; 
38 C.F.R. § 3.321(b)(1), Part 4, 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of a left wrist fracture are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991), 5103A(a)-(d), 
effective November 9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2000).   

3.  The schedular criteria for a rating in excess of 10 
percent for hammer toes, status post arthroplasty and 
tenotomy of fifth metatarsal, right foot, are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991), 5103A(a)-(d), 
effective November 9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5282 (2000).  

4.  The schedular criteria for a rating in excess of 10 
percent for hammer toes, left foot, are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991), 5103A(a)-(d), effective 
November 9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5282 (2000).  

5.  The schedular criteria for a rating in excess of 10 
percent for bilateral pes planus with arthralgia are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991), 5103A(a)-(d), 
effective November 9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2000).  

6.  The schedular criteria for a compensable evaluation for 
residuals of fracture of the right fifth finger are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991), 5103A(a)-(d), 
effective November 9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5227 (2000).   

7.  The appellant does not meet the criteria for a total 
disability rating based on unemployability due to service-
connected disabilities.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
Part 4, §§ 4.15, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that VA's statutory 
obligation of notification and assistance to the claimant 
have been fully met.  38 U.S.C.A. §§  5107(a)(West 1991), 
5103A(a)-(d), effective November 9, 2000.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected cystic acne of the face, neck, and scalp; residuals 
of fracture of the left wrist; hammer toes, status post 
arthroplasty and tenotomy of the fifth metatarsal, right 
foot; hammertoes, left foot; bilateral pes planus and 
arthralgia; and residuals of fracture of the right fifth 
finger.  The Board has found nothing in the historical record 
which would lead to the conclusion that the most current 
evidence of record is not adequate for rating purposes.  
However, the Board will briefly cite the history of the 
veteran's service-connected disabilities and the currently 
assigned rating evaluations prior to addressing his claim for 
a total disability rating based on unemployability due to 
service-connected disabilities.

I.  Background

The record shows that a rating decision of December 1989 
granted service connection for cystic acne of the face, neck, 
and scalp, rated as 10 percent disabling; and for residuals 
of fracture of the left wrist and residuals of fracture of 
the right fifth finger, each evaluated as noncompensably 
disabling, each effective in August 1989.  A rating decision 
of September 1990 increased the evaluation for the veteran's 
cystic acne of the face, neck, and scalp to 30 percent 
disabling, effective in August 1989.  A Board decision of 
December 1994 granted an increased rating of 50 percent for 
cystic acne of the face, neck, and scalp, effective in 
December 1991.  

In February 1993, the veteran was awarded SSA disability 
benefits, effective in April 1990, because of 
gastrointestinal disorders (status post Nissan 
fundoplication) and a history of anxiety-related disorders.  
None of his service-connected disabilities were implicated in 
his award of SSA disability benefits.  

Following an April 1995 VA orthopedic examination, a rating 
decision of May 1995 granted an increased rating of 10 
percent for residuals of fracture of the left wrist.  That 
decision was not appealed and became final.  

A rating decision of March 1996 granted service connection 
for bilateral pes planus and arthralgia, with hammertoes, 
right foot, toes two, three and four, evaluated as 10 percent 
disabling.  Following surgery of the right foot and 
assignment of a temporary total rating under paragraph 4.30, 
a rating decision of December 1997 continued the 10 percent 
evaluation for bilateral pes planus and arthralgia, and 
granted separate ratings for the veteran's bilateral foot 
disabilities, as follows: hammer toes, status post 
arthroplasty and tenotomy of fifth metatarsal, right foot, 
evaluated as noncompensably disabling; and hammertoes, left 
foot, evaluated as 10 percent disabling.  The veteran 
appealed that determination.

Following a VA specialist examination of the feet and left 
wrist in January 1998, a rating decision of April 1998 denied 
a rating in excess of 10 percent for residuals of fracture of 
the left wrist.  That decision has become final.  

A Board decision of August 1998 granted an increased rating 
of 10 percent for status post arthroplasty and tenotomy of 
fifth metatarsal, right foot; and denied ratings in excess of 
10 percent for bilateral pes planus and arthralgia, and for 
hammertoes, left foot. 

In March 1999, the veteran filed an Application for Increased 
Compensation Benefits based on Unemployability (VA Form 21-
8940).  He stated that he last worked full-time as a 
technician for AT&T in 1989.  The veteran underwent a VA 
medical examination for his service-connected disabilities in 
August 1999, and the RO obtained the veteran's VA outpatient 
treatment records, dated from July 1997 to January 2000.  

The record shows that the veteran has reported that he has a 
high school education and occupational experience as a wiring 
specialist while in service, and as a laborer, loading dock 
worker, truck driver, shipping and receiving clerk, mail room 
clerk, delivery man, security guard, factory assembly line 
worker, and a commercial telephone installer and repairman.  
In August 1999, he related that he last worked at a warehouse 
six years previously (i.e., in 1993).  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).  It is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. Part 4, § 4.3 
(2000).  Where entitlement to service connection has already 
been established, and an increase in the disability rating is 
the issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).

Rating in Excess of 50 Percent for Cystic Acne of the Face, 
Neck, and Scalp

The veteran's service connected cystic acne of the face, 
neck, and scalp is currently manifested by numerous 
cysticfollicular cysts and acne over the face, beard, neck 
and scalp, worse on the scalp, with large keloid-form lesions 
of the scalp with tenderness to palpation and scarring noted 
over the face and beard area.  

The veteran's service connected cystic acne of the face, 
neck, and scalp is currently assigned the maximum rating for 
that disability by analogy to eczema under the provisions of  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 (2000).  That 
Diagnostic Code (DC) provides a maximum rating of 50 percent 
for eczema where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant manifestations.  Evaluation of that 
disability on the basis of disfiguring scars of the head, 
face, or neck or under the provisions of  38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7800 (2000) would not provide a 
higher rating evaluation because the maximum rating under 
that DC is also 50 percent.  Further, evaluation of that 
disability under the provisions of DC 7803 (superficial and 
poorly nourished scars with repeated ulceration) or DC 7804 
(superficial, tender and painful scars on objective 
demonstration) would not provide a higher evaluation as those 
diagnostic codes provide no rating greater than 10 percent.  
While DC 7805 provides for an evaluation based on limitation 
of function of the part affected, there is no evidence in the 
record that establishes any limitation of function of any 
part affected due to the veteran's cystic acne of the face, 
neck, and scalp.  

In addition, the medical evidence of record includes no 
evidence establishing that the veteran's service-connected 
cystic acne of the face, neck, and scalp 
is productive of industrial impairment sufficient to markedly 
interfere with employment or cause frequent periods of 
hospitalization such as to warrant assignment of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2000)

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 50 percent 
for cystic acne of the face, neck, and scalp is not 
warranted.  

Rating in Excess of 10 Percent for Residuals of Fracture of 
the Left Wrist

The veteran's service connected residuals of fracture of the 
left wrist are currently rated as 10 percent disabling under 
the provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5215 (2000).  That DC provides a maximum rating of 10 percent 
for limitation of motion of the wrist (major or minor) where 
there is dorsiflexion of less than 15 degrees, or palmar 
flexion limited in line with the forearm.  Ankylosis (bony 
fixation) of the major wrist warrants assignment of ratings 
from 30 to 50 percent depending on the degree of ankylosis 
and whether it is favorable or unfavorable under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5214 (2000).  In all forearm and wrist injuries, diagnostic 
codes 5205 through 5213, multiple impaired finger movements 
due to tendon tie-up, or muscle or nerve injury, are to be 
separately rated and combined not to exceed the rating for 
loss of use of the hand.  

On VA orthopedic and neurologic examination of the veteran's 
left wrist in August 1999, the veteran complained of 
intermittent left wrist pain, swelling, stiffness, redness, 
heat, locking and giving way of the left wrist.  Examination 
disclosed objective clinical findings of 5/5 strength on hand 
grip and a full range of pain-free motion of the left wrist, 
with no findings of limitation of dorsiflexion or palmar 
flexion of the veteran's right (major) wrist, no evidence of 
ankylosis, and no evidence of tendon tie-up or muscle or 
nerve injury such as to warrant a separate rating based on 
such factors.  Prior electromyography and nerve conduction 
studies have shown no evidence of neuropathy or sensory 
deficit, and multiple X-ray views of the left wrist have been 
consistently negative for any bone or joint abnormality. 

The Board finds that the veteran's service connected 
residuals of fracture of the left wrist are currently 
manifested by subjective complaints of intermittent pain, 
with objective clinical findings of 5/5 on hand grasp and a 
full range of pain-free motion of the left wrist, without 
pain on palpation or evidence of weakness, incoordination, 
fatigability, loss of function due to pain on use, or motor, 
sensory or reflex deficit; no abnormal findings on 
electromyography and nerve conduction studies; and no X-ray 
evidence of fracture, subluxation, dislocation, or bone or 
joint abnormality of the left wrist.  There is no medical 
evidence demonstrating or diagnosing ankylosis, or forearm 
and wrist injuries with multiple impaired finger movements 
due to tendon tie-up, muscle or nerve injury, or arthritis.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for residuals of fracture of the left wrist is not warranted 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5215 (2000) based on limitation of left wrist 
motion, or based on ankylosis (bony fixation) of the major 
wrist under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5214 (2000).  Neither is entitlement to 
separate ratings shown under the provisions of diagnostic 
codes 5205 through 5213, applicable to forearm and wrist 
injuries with multiple impaired finger movements due to 
tendon tie-up, or muscle or nerve injury.  

While the Board has considered an increased evaluation for 
residuals of fracture of the left wrist under the provisions 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2000), the medical 
evidence of record fails to disclose evidence of weakness, 
incoordination, fatigability, loss of function due to pain on 
use, or motor, sensory or reflex deficit involving the left 
wrist.  There is no evidence in the longitudinal record or 
currently which supports the veteran's complaints of 
swelling, stiffness, redness, heat, locking and giving way of 
the left wrist.  The veteran's complaints of pain, which are 
not confirmed by any objective evidence on examination, are 
contemplated in the currently assigned 10 percent evaluation.  

Based upon the foregoing, and for the reasons and bases 
stated, a rating in excess of 10 percent for residuals of 
fracture of the left wrist is denied.  

Multiple Disabilities of the Feet

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea,  tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in  establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4,§ 4.14 (2000)

The record shows that X-rays of the feet in November 1995 
disclosed bilateral pes planus, with no other bony 
abnormality.  A report of VA examination, conducted in 
December 1995, noted that the veteran could stand on heels 
and toes only with difficulty; that he was unable to walk on 
his toes; and that such efforts were particularly painful on 
the right.  Pronounced hammering was present on the right at 
toes 2, 3 and 4, but full function of those toes remained 
with the wearing of proper footwear.  

Treatment records from a private podiatric surgeon, dated in 
April 1996, cited the presence of bilateral hallux valgus.  
In May 1996, the veteran was hospitalized at a private 
medical facility and underwent an arthroplasty of the 
proximal interphalangeal joints of the second, third and four 
toes of the right foot, Z-plasty tendon lengthening with 
capsulotomy of the second, third and fourth metatarsal 
phalangeal joints of the right foot, and a tenotomy of the 
fifth metatarsal phalangeal joint of the right foot.  A 
letter from that surgeon, dated in January 1997, showed that 
the veteran had completed postoperative care, and was 
released to return to work on October 1, 1996.

On VA examination in September 1996, the veteran complained 
that both feet ached on prolonged standing and walking more 
than ten minutes, with worsened symptoms in cold weather.  He 
had a normal gait.  Examination revealed tenderness to 
palpation of the toes of the right foot due to the recent 
surgery, as well as tenderness to palpation of the metatarsal 
phalangeal joint of the great toe of both feet and tenderness 
to palpation of the calcaneus medially of both feet.  
Bilateral pes planus was seen and the left foot had mild 
hammertoes and a mild hallux valgus deformity, a flexion 
deformity of toes 2, 3, 4 and 5, and a lateral deviation of 
the great toe.  The right foot had a hallux valgus deformity, 
with a lateral deviation of the great toe.  The diagnoses 
included bilateral pes planus, symptomatic; bilateral hallux 
valgus, left foot with mild hammertoes deformity of the 
second, third, fourth, and fifth toes; and status post 
surgical correction of hammertoes on the right foot. X-rays 
of the left foot revealed minimal sclerosis of the 
metatarsophalangeal joint of the great toe, possibly 
representing early degenerative change, while X-rays of the 
right foot revealed a similar minimal sclerosis of the 
metatarsophalangeal joint of the great toe, possibly 
representing early degenerative change, with bone destruction 
at the first interphalangeal joint of the second toe, 
suggesting possible aseptic arthritis of the 
metatarsophalangeal joints of the great toes, bilaterally, 
with some evidence of bone destruction, particularly 
involving the first interphalangeal joint of the second, 
third, and fourth toes of the right foot.  

On VA examination in January 1998, the examiner discussed the 
history of the veteran's bilateral foot problems, and cited 
the veteran's complaints of postoperative pain, worse in the 
right foot.  He reported swelling of the toes and 
metatarsophalangeal joints of the right foot four to five 
times per week, and chronic pain through the balls of both 
feet and in the metatarsophalangeal joints, worsened by 
walking or standing more than ten minutes.  He complained of 
a dull sharp pain, moderate to severe, in his feet most days, 
and indicated that once or twice daily he had to elevate his 
feet for thirty minutes to an hour.  The veteran could walk 
on his toes, with discomfort in the metatarsophalangeal 
joints and the balls of his feet.  Examination disclosed 
tenderness to pressure over both great metatarsophalangeal 
joints, without findings of increased warmth, erythema, 
swelling of the feet, toes or ankles, or pain with 
manipulation of the joints of the right foot.  The examiner 
cited various limitations of flexion and extension of the 
toes, without findings of callus over the feet, breakdown of 
skin, or any unusual shoe wear pattern.  The right foot had 
less of an arch than the left, while the Achilles' tendon was 
normal on weight bearing and non-weight bearing; there was no 
pain on manipulation of the Achilles' tendon; no valgus was 
seen, and the forefoot and midfoot alignment was normal.  The 
diagnoses were bilateral hammertoes and flat feet.  

A report of VA examination, conducted in August 1999, shows 
that the veteran again complained of a sharp, dull aching 
over the top and bottom of the toes and over the heel of both 
feet, worsened by standing or walking and alleviated by rest.  
He denied use of a cane, crutch, or prescriptive shoes, and 
indicated that he was last seen by VA four months earlier.  
He was further noted to have a bilateral pes planus, and to 
wear arch supports in his shoes.  Examination disclosed that 
the veteran had a normal posture and gait, and that no 
assistive devices were used.  Heel, toe, and tandem walking 
was within normal limits, and balance was normal.  A full 
range of pain-free motion was present in the hips, knees, and 
ankles, bilaterally.  Deep tendon reflexes were 2+ in the 
lower extremities, bilaterally, and sensation was intact to 
light touch.  There was no pain on palpation of the ankles, 
bilaterally, and the arches were flat on both feet, without 
calluses.  Hammertoes were seen on the second through fifth 
toes, bilaterally, and vertical scars were present over each 
of the second through fifth toes of the right foot.  There 
was no pain on palpation of the heels, bilaterally, but pain 
was elicited on palpation over the metatarsophalangeal joint 
distal to the toes, bilaterally.  A bone scan of the feet 
disclosed evidence of osteotomies of the right second, third, 
and fourth proximal phalanges with additional new bone 
formation at the sites, smooth metatarsal heads with well-
preserved joint spaces, and no evidence of lytic or blastic 
foci or recent trauma.  The feet were otherwise normal, 
without evidence of erosive arthritis.  The diagnoses 
included hammertoes of left foot, with normal X-ray and bone 
scan; hammertoes of right foot, status post surgery, with 
normal X-ray and bone scan; and bilateral pes planus, with 
normal X-ray and bone scan.  

Rating in Excess of 10 Percent for Hammer Toes, Status Post 
Arthroplasty and Tenotomy of Fifth Metatarsal, Right Foot

The veteran's service connected hammer toes, status post 
arthroplasty and tenotomy of fifth metatarsal, right foot, 
are currently assigned the maximum rating of 10 percent under 
the provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5282 (2000).  The Board has considered evaluation of the 
veteran's service connected hammer toes, status post 
arthroplasty and tenotomy of fifth metatarsal, right foot, 
under the diagnostic code for weak foot bilateral (DC 5277); 
claw foot (pes cavus) (DC 5278); metatarsalgia, anterior 
(Morton's disease (DC 5279); bilateral hallux valgus (DC 
5280); hallux rigidus, unilateral, severe (5281); malunion or 
nonunion of the tarsal or metatarsal bones (DC 5283); and 
under foot injuries (DC 5284).  However, the medical evidence 
of record fails to disclose that the veteran has bilateral 
weak foot, claw foot (pes cavus); anterior metatarsalgia 
(Morton's disease); bilateral hallux valgus; severe 
unilateral hallux rigidus; malunion or nonunion of the tarsal 
or metatarsal bones; or other foot injuries.  Accordingly, 
the Board finds that the veteran may not properly berated 
under DC's 5277, 5278, 5279, 5280, 5281, 5283, or 5284.  In 
addition, the most recent VA examination disclosed no 
evidence of limitation of motion in the toes, and a bone scan 
revealed no evidence of arthritis of either foot.  Thus, an 
evaluation under the provisions of DC 5003 (degenerative 
arthritis) is not warranted.  

The Board finds that the veteran's service-connected hammer 
toes, status post arthroplasty and tenotomy of fifth 
metatarsal, right foot, are currently manifested by 
hammertoes of second through fifth toes, bilaterally; healed 
vertical scars over each of the second through fifth toes of 
the right foot; and pain on palpation over the 
metatarsophalangeal joint distal to the toes, bilaterally; 
without objective clinical findings of pain on palpation of 
the heels, impairment of gait, propulsion, or balance; and X-
ray and bone scan evidence of osteotomies of the second, 
third, and fourth proximal phalanges with additional new bone 
formation at the sites, smooth metatarsal heads with well-
preserved joint spaces, and no evidence of lytic or blastic 
foci, recent trauma, or erosive arthritis.  

While the veteran has complained of pain over the top and 
bottom of the toes and over the heel of both feet, worsened 
by standing or walking, the record shows that he has a normal 
posture and gait, that he does not use a cane, crutch, or 
prescriptive shoes, that heel, toe, and tandem walking were 
within normal limits, and that balance was normal.  The 
record further shows that on VA examination in August 1999, 
the veteran was more than three years postoperative for his 
osteotomies (arthroplasty) and tenotomy of fifth metatarsal, 
right foot, and that he had been released to work in October 
1996, more than three years previously.  VA outpatient 
treatment records dated from December 1995 through January 
2001 show that, apart from seeking medication postoperatively 
in May 1996, the veteran was not seen for any complaint 
involving the feet during that period.  The Board has taken 
those facts into consideration, together with the absence of 
objective evidence of weakness, incoordination, or impairment 
of function due to pain, as contemplated by  38 C.F.R. Part 
4, §§ 4.40, 4.45, or 4.59 (2000).  In addition, the Board 
notes that the evaluation for the veteran's service-connected 
bilateral pes planus includes consideration of foot pain on 
manipulation or use of the feet, and that evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. Part 4, § 4.14 (2000).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for the veteran's service-connected hammer toes, status post 
arthroplasty and tenotomy of fifth metatarsal, right foot, is 
not warranted.

Rating in Excess of 10 Percent for Hammer Toes, Left Foot

The veteran's service connected hammer toes, left foot, are 
currently assigned the maximum rating of 10 percent under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5282 (2000).  The Board has considered evaluation of the 
veteran's service connected hammer toes, left foot, under the 
diagnostic codes for weak foot bilateral (DC 5277); claw foot 
(pes cavus) (DC 5278); metatarsalgia, anterior (Morton's 
disease (DC 5279); bilateral hallux valgus (DC 5280); hallux 
rigidus, unilateral, severe (5281); malunion or nonunion of 
the tarsal or metatarsal bones (DC 5283); and under foot 
injuries (DC 5284).  As the medical evidence of record fails 
to show that the veteran has bilateral weak foot, claw foot 
(pes cavus); anterior metatarsalgia (Morton's disease); 
bilateral hallux valgus; severe unilateral hallux rigidus; 
malunion or nonunion of the tarsal or metatarsal bones; or 
other foot injuries, the Board finds that the veteran may not 
properly be rated under DC's 5277, 5278, 5279, 5280, 5281, 
5283, or 5284.  The most recent VA examination disclosed no 
evidence of limitation of motion in the toes, and a bone scan 
revealed no evidence of arthritis of either foot.  Thus, an 
evaluation under the provisions of DC 5003 (degenerative 
arthritis) is not warranted.  

The Board finds that the veteran's service-connected hammer 
toes, left foot, are currently manifested by hammertoes of 
second through fifth toes, bilaterally; and pain on palpation 
over the metatarsophalangeal joint distal to the toes, 
bilaterally; without objective clinical findings of pain on 
palpation of the heels, impairment of gait, propulsion, or 
balance; and X-ray and bone scan evidence of hammertoes of 
left foot, with normal X-ray and bone scan.  

While the veteran has complained of pain over the top and 
bottom of the toes and over the heel of both feet, worsened 
by standing or walking, the record shows that he has a normal 
posture and gait, that he does not use a cane, crutch, or 
prescriptive shoes, that heel, toe, and tandem walking were 
within normal limits, and that balance was normal.  Further, 
the veteran has not had surgery of the left foot, and the 
Board notes that he was released to work in October 1996, 
following recovery from his right foot surgery, indicating 
that his left foot symptoms are not productive of significant 
industrial impairment.  As previously noted, VA outpatient 
treatment records dated from December 1995 through January 
2001 show that the veteran was not seen for any complaint 
involving his left foot during that period.  The Board has 
taken those facts into consideration, together with the 
absence of objective evidence of weakness, incoordination, or 
impairment of function due to pain, as contemplated by  
38 C.F.R. Part 4, §§ 4.40, 4.45, or 4.59 (2000).  In 
addition, the Board notes that the evaluation for the 
veteran's service-connected bilateral pes planus includes 
consideration of foot pain on manipulation or use of the 
feet, and that evaluation of the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. Part 4, 
§ 4.14 (2000).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for the veteran's service-connected hammer toes, left foot, 
is not warranted.  

Rating in Excess of 10 Percent for Bilateral Pes Planus with 
Arthralgia

Governing regulations provide that it is essential to make an 
initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal  callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality which is 
not compensable or pensionable.  In the acquired condition, 
as here, it is to be remembered that depression of the 
longitudinal arch, or the degree of depression, is not the 
essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg,  particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, [and] the 
medial tilting of the upper border of the astragalus.  This 
is an unfavorable mechanical relationship of the parts.  A 
plumb line dropped from the middle of the patella falls 
inside of the normal point.  The forepart of the foot is 
abducted, and the foot everted.  The plantar surface of the 
foot is painful and shows demonstrable tenderness, and 
manipulation of the foot produces spasm of the Achilles 
tendon, peroneal spasm due to adhesion about the peroneal 
sheaths, and other evidence of pain and limited motion.  The 
symptoms should be apparent without regard to exercise.  In 
severe cases there is gaping of bones on the inner border of 
the foot, and rigid valgus  position with loss of the power 
of inversion and adduction.  Exercise with undeveloped or 
unbalanced musculature, producing chronic irritation, can be 
an aggravating factor.  In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease.  38 C.F.R. Part 4, § 4.57 (2000).  In the 
instant appeal, the veteran's bilateral pes planus is 
acquired.  

The veteran's service connected bilateral pes planus with 
arthralgia is currently assigned a 10 percent evaluation 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5276 (2000).  That diagnostic code provides 
that unilateral or bilateral acquired flatfoot will be rated 
as 10 percent disabling when moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  A 30 percent rating is for application for 
bilateral flat foot where symptoms are severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating is warranted for bilateral flatfoot when 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5276 (2000).  

In the instant appeal, the Board finds that evaluation of the 
veteran's bilateral pes planus with arthralgia under any 
other diagnostic code would not yield a higher evaluation 
than that currently assigned under DC 5276.  Further, the 
medical evidence shows that the veteran has a bilateral pes 
planus with flattened arches for which he wears arch supports 
in his shoes.  The record shows that he has a normal posture 
and gait, that he does not use a cane, crutch, or 
prescriptive shoes, that heel, toe, and tandem walking are 
within normal limits, and that balance is normal.  There is 
no evidence of swelling, calluses or heel pain, no evidence 
that the weight-bearing line is over or medial to the great 
toe, no evidence of inward bowing of the tendo achillis, no 
objective evidence of marked deformity (pronation, abduction, 
etc.), and no evidence of extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement, or severe 
spasm of the tendo achillis on manipulation.  However, there 
is evidence of pain on manipulation and use of the feet, and 
the veteran's 10 percent evaluation for bilateral pes planus 
with arthralgia is predicated upon that finding.  

In the absence of evidence of any of the symptomatology 
required for assignment of a higher rating evaluation for the 
veteran's service-connected bilateral pes planus with 
arthralgia, a rating in excess of the currently assigned 10 
percent evaluation is not warranted.  

A Compensable Evaluation for Residuals of Fracture of the 
Right Fifth Finger

Title 38 C.F.R. Part 4, § 4.20 (2000) provide that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  

A VA examination in December 1995 revealed no impairment of 
function resulting from the veteran's residuals of fracture 
of the right fifth finger, and he had full and pain-free 
flexion and extension, good strength, a good grip, made a 
good fist, and brought all fingers in touch with the right 
palm.  X-rays revealed no evidence of fracture of the right 
fifth finger or other bony abnormality.  On VA examination in 
August 1999, the veteran complained of swelling, stiffness, 
redness, locking, and a dull ache of the right fifth finger.  
He denied loss of strength or dropping things, and stated 
that his grip and grasp were adequate.  Examination disclosed 
a full range of pain-free motion in the hands and fingers, no 
pain on palpation of the hands and fingers, hand grasp was 
5/5, and no motor, sensory or reflex deficit involving the 
right fifth finger was found.  

The veteran's service connected residuals of fracture of the 
right fifth finger are rated by analogy to ankylosis (bony 
fixation) of a finger other than the thumb, index finger, or 
middle finger under  38 C.F.R. Part 4, § 4.71a, Diagnostic, 
Code 5227 (2000).  That diagnostic code provides a 
noncompensable rating for ankylosis of any finger other than 
the thumb, index finger, or middle finger.  In this case, the 
medical record is silent for objective clinical finding of 
swelling, stiffness, redness, locking, pain, limitation of 
flexion or extension, loss of strength, inability to grip or 
grasp, inability to make a fist, or inability to bring the 
fingers in touch with the right palm.  There is no evidence 
of pain on palpation, on motion or on use of the right fifth 
finger, and no evidence of any impairment of function 
stemming from the veteran's service-connected residuals of 
fracture of the right fifth finger. 

Based upon the foregoing, and for the reasons and bases 
stated, a compensable rating for residuals of fracture of the 
right fifth finger is not warranted.  

A Total Rating Based on Unemployability Due to Service-
Connected Disabilities

In March 1999, the veteran filed an Application for Increased 
Compensation Benefits based on Unemployability (VA Form 21-
8940).  He stated that he last worked full-time as a 
technician for AT&T in 1989.  The veteran underwent a VA 
medical examination for his service-connected disabilities in 
August 1999, and the RO obtained the veteran's VA outpatient 
treatment records from July 1997 to January 2000.  

The record shows that the veteran has reported a high school 
education and occupational experience as a wiring specialist 
while in service, and as a laborer, loading dock worker, 
truck driver, shipping and receiving clerk, mail room clerk, 
delivery man, security guard, warehouse worker, factory 
assembly line worker, and as a commercial telephone installer 
and repairman.  He has stated that he last worked in 1989 
and, alternatively, that he last worked in a warehouse in 
1993.  

The Board finds that the veteran is currently in receipt of 
SSA disability benefits based upon nonservice-connected 
gastrointestinal disabilities (status post Nissan 
fundoplication) and a history of anxiety-related disorders, 
and that his service-connected disabilities are not 
implicated in his award of SSA disability benefits.  

Service connection is in effect for cystic acne of the face, 
neck, and scalp, rated as 50 percent disabling; for residuals 
of fracture of the left wrist, evaluated as 10 percent 
disabling; for hammer toes, status post arthroplasty and 
tenotomy of fifth metatarsal, right foot, evaluated as 10 
percent disabling; for hammertoes, left foot, evaluated as 10 
percent disabling; for bilateral pes planus and arthralgia, 
evaluated as 10 percent disabling; and for residuals of 
fracture of the right fifth finger, evaluated as 
noncompensably disabling.  His combined service-connected 
disability rating is 70 percent, effective August 1, 1996.  

Total disability ratings for compensation may be assigned 
where the schedular rating for the disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, and Part 4, § 4.15 (2000).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 3.340, Part 4, § 4.16(a) 
(2000).  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. Part 4, § 4.16(a) (2000).  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service- connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. Part 4, § 4.16(b) (2000).

A veteran may be considered unemployable upon termination of 
employment which was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  38 C.F.R. Part 4, § 4.18 (2000).  
Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. Part 4, § 4.19 
(2000).  

While the veteran has one disability ratable at 40 percent or 
more, and sufficient additional disability to bring his 
combined rating to 70 percent, the Board finds that the 
veteran is not unemployable due to his service-connected 
disabilities.  Although he is somewhat burdened by his 
limited education, the veteran has an occupational history 
which includes employment as a wiring specialist, a laborer, 
a loading dock worker, a truck driver, a shipping and 
receiving clerk, a mail room clerk, a delivery man, a 
security guard, a warehouse worker, a factory assembly line 
worker, and as a commercial telephone installer and 
repairman.  The Board finds no basis for a belief that the 
veteran would be unable to perform the more sedentary of 
those occupations, particularly as his bilateral foot 
disabilities are not shown to preclude employment as a 
shipping and receiving clerk, mail room clerk, or in other 
similar record keeping or clerical work.  

Further, the veteran's cystic acne of the face, neck, and 
scalp, rated as 50 percent disabling, is not shown to 
preclude employment consistent with his education and his 
previous occupational experience, particularly employment of 
a sedentary, clerical or record-keeping nature.  In addition, 
the veteran's service-connected residuals of fracture of the 
left wrist and right fifth finger are not currently shown to 
be productive of any impairment of function of the upper 
extremities, hands or fingers, and no current industrial 
impairment can reasonably be attributed to those conditions 
in light of the current absence of clinical findings.  

While service connection is in effect for hammer toes, status 
post arthroplasty and tenotomy of fifth metatarsal, right 
foot, evaluated as 10 percent disabling; for hammertoes, left 
foot, evaluated as 10 percent disabling; and for bilateral 
pes planus and arthralgia, evaluated as 10 percent disabling, 
the record shows that the veteran has a normal posture and 
gait, that he does not use a cane, crutch, or prescriptive 
shoes, that heel, toe, and tandem walking are within normal 
limits, and that balance is normal.  There is no evidence of 
swelling, calluses or heel pain, no evidence of clawfoot, no 
evidence that the weight-bearing line is over or medial to 
the great toe, no evidence of inward bowing of the tendo 
achillis, no objective evidence of marked deformity 
(pronation, abduction, etc.), and no evidence of extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  The evidence shows that there are objective 
clinical findings of hammer toes of the left and right feet, 
and pain on manipulation and use of the feet.  The record is 
devoid of findings of pain, swelling, stiffness, redness, 
heat, locking and giving way of the left wrist or right fifth 
finger, as claimed by the veteran, and there is no evidence 
that the veteran has sought treatment for a left wrist or 
right fifth finger disorder since service separation, or that 
he has been seen for his bilateral foot disorders since he 
was released to return to work on October 1996.  

Neither does the evidence show that the veteran's most recent 
employment was one provided on account of disability, or one 
in which special consideration was given on account of the 
same, and it is not satisfactorily shown that he is unable to 
secure further employment as contemplated under  38 C.F.R. 
Part 4, § 4.18 (2000).  
Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a total disability rating based 
on unemployability due to service-connected disabilities is 
not warranted.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  



ORDER

Entitlement to an evaluation in excess of 50 percent for 
cystic acne of the face, neck, and scalp is denied.

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left wrist fracture is denied.

Entitlement to an evaluation in excess of 10 percent for 
hammer toes of the right foot, status post arthroscopy and 
tenotomy of the fifth metatarsal is denied. 

Entitlement to an evaluation in excess of 10 percent for 
hammertoes of the left foot is denied. 

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with arthralgia is denied. 

Entitlement to a compensable evaluation for the residuals of 
a fracture of the right little finger is denied. 

A total disability rating based on unemployability due to 
service-connected disabilities is denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

